DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
In the amendment dated 10/25/2021, claims 1-19 are pending; claims 5-11 remain withdrawn from consideration.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harrison (W02006/123131A1, previously cited) in view of Callahan (US 20140376834 A1, previously cited)
Regarding claim 1, Harrison discloses
A pack (the pack in fig.3 (including the pouch 15 and nozzle 22)) for the preparation of a cooled food or beverage product (see abstract recites: “a flexible pouch for containing an individual portion of a liquid food or beverage”), the pack (the pack in fig.3) comprising: 
at least one container (stand-up pouch 15) having an inner volume (primary compartment 25 or separate compartment 24, see fig.3) where an ingredient (see page 7, lines 30-33 recites: “beverage preparation ingredient such as coffee, tea leaves, instant coffee, instant tea, chocolate, a whitener, or a cold drink concentrated such as soluble fruit drink crystals”) able to be made frozen or partially frozen (cold drink, see page 7, line 33) is stored; and 
(nozzle 22, see fig.3) affixed to the at least one container (stand-up pouch 15, see fig.3) and communicating with the inner volume (inner volume of the compartment 24 or 25, see fig.3),
 the fitment assembly (nozzle 22, see fig.3) configured to provide a fluid jet (nozzle 22 in fig.3 is identical to inlet nozzle 6 shown in figs 1 and 2, see page 13, line 12. A stream of fluid is injected into the pouch through a bore 7, see figs.1-3) circulating in the inner volume of the at least one container (the injected liquid circulating inside the inner volume of the compartment(s) to mix with the ingredients inside the pouch), the fitment assembly (nozzle 22, see fig.3) comprising a fluid inlet (bore 7, see figs.1-2) comprising a first end (top of the bore 7, see fig.2) and a second end (bottom of the bore 7, see fig.2. See first end and second end in annotated fig.2 below), the first end (top of the bore 7, see fig.2) defining an opening (opening at the top of the bore 7 where liquid is injected inside the pouch, see fig.2) configured for introduction of a fluid from an exterior of the pack (exterior of the pack) into the fitment assembly (nozzle 22, see fig.3. see pages 12-1, lines 21-8), and the second end (bottom of the bore 7, see fig.2) configured to introduce the fluid from the fitment assembly (nozzle 22, see figs.1-3) into the inner volume of the at least one container (stand-up pouch 15), wherein the pack (the pack in fig.3) is configured for the fluid being provided at a higher temperature (page 9, lines 18-20 recites: “The liquid injected by the mechanism may for example be …hot water”) than the temperature of the ingredient (the ingredient can be instant coffee or cold concentration …, see page 7, lines 30-33; therefore, the temperature of hot water is higher than the ingredient) when the ingredient has been made frozen or partially frozen (the ingredient can be … cold concentration …, see page 7, lines 30-33) so that a majority of the ingredient melts into the cooled food or beverage product (it is clear to state that after mixing the cold drink concentration with an appropriate amount of the hot water/ ambient water, a cooled product is made by melting the ingredient).
  

    PNG
    media_image1.png
    279
    292
    media_image1.png
    Greyscale

Annotated figure 2 of Harrison

However, Harrison does not explicitly disclose the second end defining an injection hole with a reduced size relative to the opening into the fluid inlet, the reduced size of the injection hole forming the fluid jet from the fluid.
Callahan discloses an Insert Assembly for Beverage Container shown in figures 10-15, comprising:
the fitment assembly (insert assembly 1012, see fig.10) comprising a fluid inlet (combination of the spout element 1015 and flow-through structure 1022, see fig.10. Para.0107 recites: “fluid flows from the spout element 1015, past the flow-through structure 1022, and to the container volume 1014”. Thus, it is clear to state that the combination of the spout element 1015 and flow-through structure 1022 is fluid inlet) comprising a first end (opening 1018, see fig.10) and a second end (portion of the flow-through structure 1022 communicates with the spout element 1015, see fig.10. See first end and second end in annotated fig.10 below),


    PNG
    media_image2.png
    767
    846
    media_image2.png
    Greyscale

Annotated fig.10 of Callahan

 the first end (opening 1018, see fig.10) defining an opening configured for introduction of a fluid from an exterior of the pack (container assembly 1000) into the fitment assembly (insert assembly 1012), and the second end (see second end in annotated fig.10 above) configured to introduce the fluid from the fitment assembly (insert assembly 1012) into the inner volume of the at least one container (container assembly 1000. See para. 0105-0107, wherein the fluid is introduced from the insert assembly 1012 into the inner volume of the at least one container), the second end (see second end in annotated fig.10 above) defining an injection hole (Para.0107 recites: “fluid flows from the spout element 1015, past the flow-through structure 1022…” It is clear that the flow-through structure 1022 has an injection hole so that the fluid can flow through) with a reduced size relative to the opening into the fluid inlet (opening 1018, see figs.10-13, the opening/inject hole of the flow-through structure 1022 is smaller compared to the opening 1018, see annotated fig.10 below), the reduced size of the injection hole (the reduce size of the injection hole/opening inside the flow-through structure 1022) forming the fluid jet from the fluid (para.0107 recites:” flow-through structure 1022 is configured to induce turbulence to fluid added to the container 1010 as the fluid flows from the spout element 1015, past the flow-through structure 1022, and to the container volume 1014”).

    PNG
    media_image3.png
    712
    1015
    media_image3.png
    Greyscale

Annotated fig.10 of Callahan
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the nozzle in Harrison to include the second end defining an injection hole with a reduced size relative to the opening into the fluid inlet, the reduced size of the injection hole forming the fluid jet from the fluid as taught by Callahan. Doing so allows to induce turbulence 
Regarding claim 2, Harrison further discloses at least an internal sealing (X-cut elastomeric septum 12, see fig.2) arranged in the at least one of the container (pouch 15) to form  an ingredient chamber (chamber of the primary compartment 25, see fig.3)  in the inner volume of the at least one container (pouch 15), the ingredient chamber (chamber of the primary compartment 25) configured to store the frozen or partially frozen ingredient in the inner volume and distanced away from the fitment assembly (nozzle 22, see fig.3).  
Regarding claim 4, Harrison further discloses the content of at least one of the containers is a frozen or partially frozen mixture of product and fluid (see page 13, lines 20-22. After mixing the contents of the compartments 24 and 25 …the product can be frozen or partially frozen mixture).  
Regarding claim 12, Harrison further discloses the pack (the pack in fig.3) configured into an plane shape (see shape of the pouch 15 in fig.3) being vertically oriented during preparation of the cooled food or beverage product (the pack stands up shown in fig.3).
Regarding claim 13, Harrison discloses
A system (dispensing system, see abstract) comprising a pack (the pack in fig.3 (including the pouch 15 and nozzle 22)), further comprising a preparation device (dispensing system for fluid food or beverage, see abstract), and configured for preparing cooled food or beverages from the pack (see abstract), the pack (the pack in fig.3) comprises: 
at least one container (stand-up pouch 15) having an inner volume (inner volume of the stand-up pouch 15) where an ingredient able to be made frozen or partially frozen is stored ingredient (In addition, in Harrison, see page 7, lines 30-33 recites: “beverage preparation ingredient such as coffee, tea leaves, instant coffee, instant tea, chocolate, a whitener, or a cold drink concentrated such as soluble fruit drink crystals”), and a fitment assembly (nozzle 22, see figs.3) affixed to the at least one container (stand-up pouch 15, see fig.3) and communicating with the inner volume (inner volume of the pouch 15), 
the fitment assembly (nozzle 22, see fig.2) configured to provide a fluid jet (nozzle 22 in fig.3 is identical to inlet nozzle 6 shown in figs 1 and 2, see page 13, line 12. A stream of fluid is injected into the pouch through a bore 7, see figs.1-3) circulating in the inner volume of the at least one container pack (the injected liquid circulating inside the inner volume of the primary compartment to mix with the ingredients inside the pack in fig.3), the fitment assembly (nozzle 22, see fig.3) comprising a fluid inlet (bore 7, see figs.1-2) comprising a first end (top of the bore 7, see fig.2) and a second end  (bottom of the bore 7, see fig.2. See first end and second end in annotated fig.2 above), the first end (top of the bore 7, see fig.2) defining an opening (opening at the top of the bore 7 where liquid is injected inside the pouch, see fig.2) configured for introduction of a fluid from an exterior of the pack (exterior of the pack) into the fitment assembly (nozzle 22, see fig.3), and the second end (bottom of the bore 7, see fig.2) configured to introduce the fluid from the fitment assembly (nozzle 22, see figs.1-3) into the inner volume of the at least one container (primary compartment 25 or separate compartment 24, see fig.3);
wherein the preparation device (dispensing system for fluid food or beverage, see abstract) is configured to provide the fluid (page 9, lines 18-20 recites: “The liquid injected by the mechanism may for example be selected from ambient water, chilled water, hot water, water/ice slush, carbonated water and milk”) at a higher temperature than the temperature of the ingredient (hot water or ambient water is injected into the compartment(s) in order to make a beverage, see page 3, line 9. The ingredient can be instant coffee or cold concentration such as soluble fruit drink crystals, see page 7, lines 30-33 ; therefore, the temperature of the fluid is higher than the ingredients) when the ingredient has been made frozen or partially frozen so that a majority of the ingredient melts into the cooled food or beverage product dispensed by the preparation device (dispensing system for fluid food or beverage, see abstract), the preparation device  (dispensing system for fluid food or beverage, see abstract) comprising an injecting member (liquid dispensing mechanism 8, see fig.1) for providing the fluid through the fitment assembly (nozzle 22, see fig.3) into the inner volume of the container (stand-up pouch 15, see fig.3) at a velocity (velocity of the liquid injected by the liquid dispensing mechanism 8, see fig.1).  
However, Harrison does not explicitly disclose the second end defining an injection hole with a reduced size relative to the opening into the fluid inlet, the reduced size of the injection hole forming the fluid jet from the fluid.
Callahan discloses an Insert Assembly for Beverage Container shown in figures 10-15, comprising:
the fitment assembly (insert assembly 1012, see fig.10) comprising a fluid inlet (combination of the spout element 1015 and flow-through structure 1022, see fig.10. Para.0107 recites: “fluid flows from the spout element 1015, past the flow-through structure 1022, and to the container volume 1014”. Thus, it is clear to state that the combination of the spout element 1015 and flow-through structure 1022 is fluid inlet) comprising a first end (opening 1018, see fig.10) and a second end (portion of the flow-through structure 1022 communicates with the spout element 1015, see fig.10. See first end and second end in annotated fig.10 below),


    PNG
    media_image2.png
    767
    846
    media_image2.png
    Greyscale

Annotated fig.10 of Callahan

 the first end (opening 1018, see fig.10) defining an opening configured for introduction of a fluid from an exterior of the pack (container assembly 1000) into the fitment assembly (insert assembly 1012), and the second end (see second end in annotated fig.10 above) configured to introduce the fluid from the fitment assembly (insert assembly 1012) into the inner volume of the at least one container (container assembly 1000. See para. 0105-0107, wherein the fluid is introduced from the insert assembly 1012 into the inner volume of the at least one container), the second end (see second end in annotated fig.10 above) defining an injection hole (Para.0107 recites: “fluid flows from the spout element 1015, past the flow-through structure 1022…” It is clear that the flow-through structure 1022 has an injection hole so that the fluid can flow through) with a reduced size relative to the opening into the fluid inlet (opening 1018, see figs.10-13, the opening/inject hole of the flow-through structure 1022 is smaller compared to the opening 1018, see annotated fig.10 below), the reduced size of the injection hole (the reduce size of the injection hole/opening inside the flow-through structure 1022) forming the fluid jet from the fluid (para.0107 recites:” flow-through structure 1022 is configured to induce turbulence to fluid added to the container 1010 as the fluid flows from the spout element 1015, past the flow-through structure 1022, and to the container volume 1014”).

    PNG
    media_image3.png
    712
    1015
    media_image3.png
    Greyscale

Annotated fig.10 of Callahan
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the nozzle in Harrison to include the second end defining an injection hole with a reduced size relative to the opening into the fluid inlet, the reduced size of the injection hole forming the fluid jet from the fluid as taught by Callahan. Doing so allows to induce turbulence to fluid added to the container which caused mixing of the fluid with the powdered material/ ingredients better (see para.0107 of Callahan).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harrison in view of Callahan as applied to claims 1-2 above, and further in view of Yoakim (US 20100260896 A1)
Regarding claim 3, Harrison/ Callahan discloses substantially all the claimed limitations as set forth above.
However, Harrison does not explicitly disclose the internal sealing is breakable by the fluid jet.
Yoakim discloses a capsule for preparation of a beverage, comprising:
the internal sealing is breakable by the fluid jet (abstract recites: “seal portion which delaminates or breaks under the pressure of coffee liquid against the seal portion”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Harrison to incorporate the teachings as taught by Yoakim, such that the internal sealing is breakable by the fluid jet. Doing so allows the capsule opens under pressure when a sufficient amount of water has filled the capsule. More particularly, the pressure of liquid increases in the capsule before the delivery face of the capsule opens thereby conferring a good quality of extraction (See para.003 of Yoakim).
Claims 14, 16, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harrison (W02006/123131A1, previously cited), in view of Tansey (US 20130062366A1, previously cited) and further in view of Callahan (US 20140376834 A1)
Regarding claim 14, Harrison discloses
A method for preparation of a cooled food or beverage product in a system (method of making a container holding an individual portion of a liquid food or beverage product, see abstract), the method comprising:
placing a pack (the pack in fig.3 (including the pouch 15 and nozzle 22)) vertically oriented in a device (dispensing system, see abstract), the pack (the pack in fig.3) comprising at least one container (stand-up pouch 15, see fig.3) having an inner volume (inner volume of the stand-up pouch 15) where an ingredient (see page 7, lines 30-33 recites: “beverage preparation ingredient such as coffee, tea leaves, instant coffee, instant tea, chocolate, a whitener, or a cold drink concentrated such as soluble fruit drink crystals”) able to be made frozen or partially frozen is stored and the fitment assembly (nozzle 22, see figs.3) is affixed to the at least one container (stand-up pouch 15, see fig.3) and communicating with the inner volume (inner volume of the stand-up pouch 15), the fitment assembly (nozzle 22, see figs.3) configured to provide a fluid jet (nozzle 22 in fig.3 is identical to inlet nozzle 6 shown in figs 1 and 2, see page 13, line 12. A stream of fluid is injected into the pouch through a bore 7, see figs.1-3) circulating in the inner volume of the at least one container (inner volume of the stand-up pouch 15), the fitment assembly (nozzle 22, see fig.3) comprising a fluid inlet (bore 7, see figs.1-2) comprising a first end (top of the bore 7, see fig.2) and a second end (bottom of the bore 7, see fig.2. See first end and second end in annotated fig.2 below), the first end (top of the bore 7, see fig.2) defining an opening (opening at the top of the bore 7 where liquid is injected inside the pouch, see fig.2) configured for introduction of a fluid from an exterior of the pack (exterior of the pack, see figs.1-2) into the fitment assembly (nozzle 22, see fig.3. see pages 12-1, lines 21-8), and the second end (bottom of the bore 7, see fig.2) configured to introduce the fluid from the fitment assembly (nozzle 22, see figs.1-3) into the inner volume of the at least one container (primary compartment 25 and/or separate compartment 24, see fig.3), and the fluid (page 9, lines 18-20 recites: “The liquid injected by the mechanism may for example be selected from ambient water, chilled water, hot water, water/ice slush, carbonated water and milk”) being provided at a higher temperature than the temperature of the ingredient (hot water or ambient water is injected into the compartment(s) in order to make a beverage, see page 3, line 9. The ingredient can be instant coffee or cold concentration such as soluble fruit drink crystals, see page 7, lines 30-33 ; therefore, the temperature of the fluid is higher than the ingredient) when the ingredient has been made frozen or partially frozen so that a majority of the ingredient melts into the cooled food or beverage product (beverage, see lines 30-33) dispensed from the pack (the pack, see fig.3) while the pack (the pack, see fig.3) is; and 
providing the fluid into the inner volume of the at least one container (providing the fluid into the inner volume of the stand-up pouch 15 by the liquid dispensing mechanism 8, see fig.1) through the fitment assembly (nozzle 22, see fig.3) at a velocity and temperature (see page 3, line 9) that melts the ingredient (see page 7, lines 30-33) that has been frozen or partially frozen in the pack (the pack in figure 3).  
However, Harrison does not explicitly disclose
the fitment assembly of the pack is arranged on the lower part of the pack; and
 the second end defining an injection hole with a reduced size relative to the opening into the fluid inlet, the reduced size of the injection hole forming the fluid jet from the fluid.
Tansey discloses a beverage maker, comprising:
the fitment assembly (mixing nozzle 195, see fig.17) is arranged on the lower part of the pack (beverage dispensing cartridge 110, see fig.17). 
Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to rearrange the location of the nozzle in Harrison, such that it is arranged on the lower part of the pack as taught by Tansey. Doing so allows the beverage can be injected/ dispensed easily from the pack.
Callahan discloses an Insert Assembly for Beverage Container shown in figures 10-15, comprising:
(insert assembly 1012, see fig.10) comprising a fluid inlet (combination of the spout element 1015 and flow-through structure 1022, see fig.10. Para.0107 recites: “fluid flows from the spout element 1015, past the flow-through structure 1022, and to the container volume 1014”. Thus, it is clear to state that the combination of the spout element 1015 and flow-through structure 1022 is fluid inlet) comprising a first end (opening 1018, see fig.10) and a second end (portion of the flow-through structure 1022 communicates with the spout element 1015, see fig.10. See first end and second end in annotated fig.10 below),


    PNG
    media_image4.png
    618
    679
    media_image4.png
    Greyscale

Annotated fig.10 of Callahan

 the first end (opening 1018, see fig.10) defining an opening configured for introduction of a fluid from an exterior of the pack (container assembly 1000) into the fitment assembly (insert assembly 1012), and the second end (see second end in annotated fig.10 above) configured to introduce the fluid from the fitment assembly (insert assembly 1012) into the inner volume of the at least one container (container assembly 1000. See para. 0105-0107, wherein the fluid is introduced from the insert assembly 1012 into the inner volume of the at least one container), the second end (see second end in annotated fig.10 above) defining an injection hole (Para.0107 recites: “fluid flows from the spout element 1015, past the flow-through structure 1022…” It is clear that the flow-through structure 1022 has an injection hole so that the fluid can flow through) with a reduced size relative to the opening into the fluid inlet (opening 1018, see figs.10-13, the opening/inject hole of the flow-through structure 1022 is smaller compared to the opening 1018, see annotated fig.10 below), the reduced size of the injection hole (the reduce size of the injection hole/opening inside the flow-through structure 1022) forming the fluid jet from the fluid (para.0107 recites:” flow-through structure 1022 is configured to induce turbulence to fluid added to the container 1010 as the fluid flows from the spout element 1015, past the flow-through structure 1022, and to the container volume 1014”).

    PNG
    media_image3.png
    712
    1015
    media_image3.png
    Greyscale

Annotated fig.10 of Callahan
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the nozzle in Harrison, as modified by Tansey, to include the second end defining an injection hole with a reduced size relative to the opening into the fluid inlet, the reduced size of the injection hole forming the fluid jet from the fluid as taught by Callahan. Doing so allows 
Regarding claim 16, Harrison further discloses wherein the fluid provided into the inner volume of the at least one container has a temperature around 23o C (page 9, lines 18-20 recites: “The liquid injected by the mechanism may for example be selected from ambient water”. See 11/20.2020 Remarks, page 8, “ambient temperature of around 23o C”. Thus, the temperature of the ambient water in Yoakim is around 23o C), and wherein the ingredient has a temperature below 0 o C when the ingredient has been made frozen or partially frozen.  However, Harrison does not explicitly disclose the ingredient has a temperature below 00 C. Nevertheless, It would have been obvious to one having ordinary skill in the art at the time the invention was made to freeze the ingredient cold drink concentrated such as soluble fruit drink crystals in Harrison to get the temperature below 00 C, for the purpose of preserving the ingredient effectively, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 18, Harrison/ Callahan discloses substantially all the claimed limitations as set forth above.
However, Harrison/ Callahan does not explicitly disclose the fitment assembly is positioned at a bottom of the inner volume of the at least one container, and the injection hole provides the fluid jet upward into the at least one container.  
Tansey further discloses a beverage maker, comprising:
the fitment assembly (mixing nozzle 195, see fig.17) is positioned at a bottom of the inner volume of the at least one container (beverage dispensing cartridge 110, see fig.17), and the injection hole (injection hole at the bottom of the cartridge 110 where connected to the valve 530, see fig.17) provides the fluid jet upward into the at least one container (para.0197 recites: “water may be supplied by a check valve 530 to the mixing nozzle structure 195 to mix with the concentrate from the beverage dispensing cartridge 110”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the nozzle in Harrison to include the fitment assembly is positioned at a bottom of the inner volume of the at least one container, and the injection hole provides the fluid jet upward into the at least one container as taught by Tansey. Doing so allows the beverage is injected/ dispensed easily from the pack after getting mixed inside the pack.
Regarding claim 19, Harrison further discloses a fluid outlet (outlet tube 58, see fig.5), and the method further comprises dispensing the cooled food or beverage product from the inner volume of the at least one container through the fluid outlet to the exterior of the pack (“The coffee can then be poured or sipped through outlet 58”, see page15, lines 4-5).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harrison, in view of Tansey, further in view of Callahan as applied to claim 14 above, and further in view of Yoakim (US 20100260896 A1)
Regarding claim 15, Harrison further discloses
the pack comprising an internal sealing (X-cut elastomeric septum 12, see fig.2) forming an ingredient chamber (primary compartment 25, see fig.3) in the inner volume of the at least one container (inner volume of the stand-up pouch 15) where the ingredient able to be made frozen or partially frozen is stored in the ingredient chamber (primary compartment 25, see fig.3) in within the inner volume inner volume of the stand-up pouch 15) and distanced away from the fitment assembly (nozzle 22, see fig.3), the method further comprising providing the fluid into (inner volume of the stand-up pouch 15) through the fitment assembly (nozzle 22, see fig.3) at a pressure (pressure of the injected fluid)
However, Harrison does not explicitly disclose the pressure breaking the internal sealing.
Yoakim discloses a capsule for preparation of a beverage, comprising:
the pressure (pressure of fluid) breaking the internal sealing (abstract recites: “seal portion which delaminates or breaks under the pressure of coffee liquid against the seal portion”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Harrison, as modified by Tansey and Callahan, to incorporate the teachings as taught by Yoakim, such that the pressure breaking the internal sealing. Doing so allows the capsule opens under pressure when a sufficient amount of water has filled the capsule. More particularly, the pressure of liquid increases in the capsule before the delivery face of the capsule opens thereby conferring a good quality of extraction (See para.003 of Yoakim).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Harrison, in view of Tansey, further in view of Callahan as applied to claim 14 above, and further in view of Doglioni Majer (US 20130129885 A1, previously cited), hereinafter Doglioni
Regarding claim 17, Harrison further discloses providing the fluid into the inner volume of the at least one container (providing the fluid into the inner volume of the stand-up pouch 15 by the liquid dispensing mechanism 8, see fig.1) through the fitment assembly (nozzle 6 in fig.1 or nozzle 22 in fig.3) comprises the injection hole (bore 7, see fig.2) providing the fluid (see figs.1-3) at a pressure (it is clear to state that the mechanism injected the fluid at the pressure), except the pressure is greater than 1 bar.  
Doglioni discloses a beverage dispensing machine, comprising:
the providing of the fluid into the inner volume of the at least one container (pump 4 injecting water into the brewing means 2, see fig.1) providing the fluid at a pressure greater than 1 bar (para.0046 recites: “The pump 4 is suitable for injecting water into the brewing means 2 under pressures … preferably between 1 and 20 bars”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the pump as taught by Doglioni in combination of Harrison, Tansey, and Callahan in order to provide the fluid at a pressure greater than 1 bar. Doing so allow the fluid is injected into the pack at a sufficient pressure to obtain excellent extraction of the coffee.
Response to Arguments
Applicant's arguments filed 10/25/2021 have been fully considered but they are not persuasive. 
Applicant’s arguments: “The cited references alone or in combination fail to render obvious the presently claimed invention. For example, none of the cited references discloses or suggests a second end defining an injection hole with a reduced size relative to the opening into the fluid inlet, the reduced size of the injection hole forming the fluid jet from the fluid, as recited by the pending claims”.
The Examiner respectfully disagrees with it. As cited in the previous Office Action, the secondary reference Callahan discloses the above limitation: “a second end defining an injection hole with a reduced size relative to the opening into the fluid inlet, the reduced size of the injection hole forming the fluid jet from the fluid”. In Callahan, the opening of the spout element 1015 configured for introduction of a fluid from an exterior of the pack into the insert assembly 1012; thus, it is interpreted to be equivalent with the claimed “opening into 
In addition, as shown in figure 14, the flow-through structure 1022, having the reduced width/ size relative to the spout element 1015, forms the fluid jet from the fluid when entering the insert assembly 1012. Also, the flow-through structure 1022 contains ladder elements 1034 extending between a first and second support 1036 and 1038 (walls of flow-through structure 1022). These ladder elements would occupy some areas inside the flow-through structure 1022, and make the space inside the flow-through structure 1022 much be smaller. As a result, one of the ordinary skill in the art would use the teachings of Callahan to modify the bottom of Harrison’s bore 7 such that it could have the smaller width and/or to incorporate structures of ladder element(s) to the bottom of the bore 7. The bottom of Harrison’s bore 7 would have reduce size relative to the top of the bore 7. Therefore, the modification of Harrison in view of Callahan fulfills the claimed limitation “a second end defining an injection hole with a reduced size relative to the opening into the fluid inlet, the reduced size of the injection hole forming the fluid jet from the fluid” as required in claims 1, 13, and 14.
For the above reasons, the rejections to claims 1, 13, and 14 respectfully sustained by the Examiner.
The dependent claims 2-4, 12, 15-19 are rejected by the virtue of their dependency from claims 1, 13, and 14.

Fischer (US 20080245239 A1) also discloses the above limitations. A second end of the outlet opening 8 defining an injection hole with a reduced size relative to the opening into the fluid inlet from the top 5a (see fig.1), the reduced size of the injection hole forming the fluid jet from the fluid.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see US 20140044849 A1, US 20080245239 A1 as discussed above.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TIFFANY T TRAN/Examiner, Art Unit 3761                                                                                                                                                                                                        
/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761